                21-10413-dsj              Doc 1     Filed 03/04/21 Entered 03/04/21 12:39:01                             Main Document
                                                                  Pg 1 of 49

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Down Town Association

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA The Down Town Association
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  60 Pine Street                                                  16 Gramercy Park South
                                  New York, NY 10005                                              New York, NY 10003
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  New York, NY
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.thedta.com/


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)

                                      Other. Specify:    NY Not-For-Profit Corporation




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 21-10413-dsj            Doc 1           Filed 03/04/21 Entered 03/04/21 12:39:01                                  Main Document
                                                                       Pg 2 of 49
Debtor    Down Town Association                                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                21-10413-dsj   Doc 1     Filed 03/04/21 Entered 03/04/21 12:39:01                          Main Document
                                                       Pg 3 of 49
Debtor   Down Town Association                                                    Case number (if known)
         Name




Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 3
                21-10413-dsj          Doc 1            Filed 03/04/21 Entered 03/04/21 12:39:01                              Main Document
                                                                     Pg 4 of 49
Debtor   Down Town Association                                                                     Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                 21-10413-dsj            Doc 1      Filed 03/04/21 Entered 03/04/21 12:39:01                                Main Document
                                                                  Pg 5 of 49
Debtor    Down Town Association                                                                    Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 4, 2021
                                                  MM / DD / YYYY


                             X   /s/ Mark R. Altherr                                                      Mark R. Altherr
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    President




18. Signature of attorney    X   /s/ Avrum J. Rosen                                                        Date March 4, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Avrum J. Rosen
                                 Printed name

                                 Law Offices of Avrum J. Rosen, PLLC
                                 Firm name

                                 38 New St
                                 Huntington, NY 11743-3327
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     631-423-8527                  Email address      arosen@ajrlawny.com


                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                           Main Document
                                                                        Pg 6 of 49




 Fill in this information to identify the case:

 Debtor name         Down Town Association

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration               Corporate Resolution and Rule 1007 Affidavit

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 4, 2021                           X /s/ Mark R. Altherr
                                                                       Signature of individual signing on behalf of debtor

                                                                       Mark R. Altherr
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                    21-10413-dsj                Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                     Main Document
                                                                             Pg 7 of 49

 Fill in this information to identify the case:
 Debtor name Down Town Association
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alberto Rosado                                                  Severance Wages        Unliquidated                                                                      $10,183.82
 549 Academy St                                                                         Disputed
 Apt 22
 New York, NY 10034
 Angel Matias                                                    Severance Wages        Unliquidated                                                                      $27,721.35
 2190 2nd Ave                                                                           Disputed
 Apt 12b
 New York, NY 10029
 Brian Matthews                                                  Severance Wages        Unliquidated                                                                      $14,850.33
 306 W 51st Street                                                                      Disputed
 Apt 5b
 New York, NY 10019
 Charles Mohan                                                   Severance Wages        Unliquidated                                                                      $34,545.50
 200 W 70th St                                                                          Disputed
 Apt 2r
 New York, NY 10023
 Club Employees                                                  Pension                Contingent                                                                        $53,659.40
 Pension Plan                                                    Withdrawal Claim       Unliquidated
 Employee Benefit                                                                       Disputed
 Funds
 305 West 44th Street
 New York, NY 10036
 Con Edison                                                      Electric               Disputed                                                                          $70,807.58
 Attn: Law
 Department
 4 Irving Place RM
 1875
 New York, NY 10003
 Con Edison                                                      Steam                  Disputed                                                                          $52,665.43
 Attn: Law
 Department
 4 Irving Place RM
 1875
 New York, NY 10003
 Domingo Reyes                                                   Severance Wages        Unliquidated                                                                      $12,411.43
 5312 106th St                                                                          Disputed
 Corona, NY 11368


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    21-10413-dsj                Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                     Main Document
                                                                             Pg 8 of 49


 Debtor    Down Town Association                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 EBRA 70 Pine                                                    Alleged Unpaid         Contingent                                                                      $228,664.16
 Owner LLC                                                       Rent                   Unliquidated
 777 Third Avene. 6th                                                                   Disputed
 Fl                                                                                     Subject to
 New York, NY 10017                                                                     Setoff
 Emmanuel Collado                                                Severance Wages        Unliquidated                                                                      $10,837.76
 115 Vermilyea Ave                                                                      Disputed
 Apt 1b
 New York, NY 10034
 Francisco Rosado                                                Severance Wages        Unliquidated                                                                      $16,589.67
 3063 Godwin                                                                            Disputed
 Terrace
 Apt 3a
 Bronx, NY 10463
 Great Empire Realty,                                            Credit Line                                                                                          $4,110,297.00
 LLC
 254 Canal Street
 Suite 2001
 New York, NY 10013
 Great Empire Realty,                                            Alleged unpaid                                                                                       $1,950,000.00
 LLC                                                             rent
 254 Canal Street
 Suite 2001
 New York, NY 10013
 Jessica Rosado                                                  Severance Wages        Unliquidated                                                                      $10,184.38
 549 Academy St                                                                         Disputed
 Apt 22
 New York, NY 10034
 Julio Garcia                                                    Severance Wages        Unliquidated                                                                      $11,317.53
 332 E 15th St                                                                          Disputed
 Apt 6b
 New York, NY 10003
 Kelsick Benn                                                    Severance Wages        Unliquidated                                                                      $13,513.46
 6817 3rd Ave                                                                           Disputed
 Apt 4l
 Brooklyn, NY 11220
 Local 6 AFL-CIO                                                 Audit on Union         Contingent                                                                        $80,377.75
 707 Eighth Avenue                                               Funds                  Unliquidated
 New York, NY 10036                                                                     Disputed
 Mario De Leon                                                   Severance Wages        Unliquidated                                                                      $13,646.36
 650 Booth Street                                                                       Disputed
 Apt 6e
 Rego Park, NY
 11374
 Pascasio Veras                                                  Severance Wages        Unliquidated                                                                      $12,202.95
 184 Lockwood Ave                                                                       Disputed
 Yonkers, NY 10701
 Wells Fargo                                                     (1) Ricoh MPC          Disputed                    $134,005.09                        $0.00            $134,005.09
 Financial Leasing                                               8003 - Lease
 800 Walnut Street                                               (2) Ricoh IMC
 Des Moines, IA                                                  3000 - Lease
 50309


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               21-10413-dsj                         Doc 1              Filed 03/04/21 Entered 03/04/21 12:39:01                                                                    Main Document
                                                                                     Pg 9 of 49
 Fill in this information to identify the case:

 Debtor name            Down Town Association

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $            74,859.11

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $            74,859.11


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $           137,832.41


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$        6,797,498.53


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $           6,935,330.94




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                         Main Document
                                                                       Pg 10 of 49
 Fill in this information to identify the case:

 Debtor name         Down Town Association

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     First Republic Bank                                     Checking                        9446                                    $63,553.42




           3.2.     First Republic Bank                                     Checking                        9944                                       $655.95



                                                                            Contingency Reserve
           3.3.     Bank of New York Mellon                                 Fund                            X739                                       $649.74




           3.4.     First Republic Bank                                     Checking                        9947                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $64,859.11
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                    Main Document
                                                                       Pg 11 of 49
 Debtor         Down Town Association                                                                   Case number (If known)
                Name



 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                 10,000.00    -                                    0.00 = ....                   $10,000.00
                                              face amount                                 doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                                      $10,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last                Net book value of          Valuation method used     Current value of
                                                      physical inventory              debtor's interest          for current value         debtor's interest
                                                                                      (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Books, Glassware and
           Fireplace andirons                                                                    Unknown                                               Unknown




 23.       Total of Part 5.                                                                                                                             $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                         Valuation method                               Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                     Main Document
                                                                       Pg 12 of 49
 Debtor         Down Town Association                                                         Case number (If known)
                Name



        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Wooden dining tables, Large rectangular
           tables and circular tables                                                       $0.00                                        Unknown


           Various styles of dining chairs                                                  $0.00                                        Unknown


           Various Furniture (sofas, armchairs, sidecars)                                   $0.00                                        Unknown


           2 billiard tables with equipment                                                 $0.00                                        Unknown


           100 Wooden Gym Lockers                                                           $0.00                                        Unknown



 40.       Office fixtures
           18 Portraits of Presidents and Treasurers                                        $0.00                                        Unknown


           A Scale, Standing and Floor lamps, carpets                                       $0.00                                        Unknown


           An Elk's Head, Light Fixtures, Portable Air
           Conditioning Units                                                               $0.00                                        Unknown


           Refigerators and Freezers                                                        $0.00                                        Unknown



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Table Linens and Stationary                                                      $0.00                                        Unknown


           Various Computer terminals                                                       $0.00                                        Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                   $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                     Main Document
                                                                       Pg 13 of 49
 Debtor         Down Town Association                                                         Case number (If known)
                Name


               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           (1) Ricoh MPC 8003 - Lease
           (2) Ricoh IMC 3000 - Lease                                                       $0.00                                                $0.00


           Pitney Bowes Postage Meter - Lease                                               $0.00                                                $0.00



 51.       Total of Part 8.                                                                                                                $0.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                     Main Document
                                                                       Pg 14 of 49
 Debtor         Down Town Association                                                         Case number (If known)
                Name

            available.
            55.1. 60 Pine Street, New
                     York, New York,
                     10005                                Lease                        Unknown                                             Unknown


            55.2.    Second Floor and
                     Elevator Lobby of the
                     70 Pine Street
                     Condominium at 70
                     Pine Street, New
                     York, New York.                      Lease                        Unknown                                             Unknown




 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.theDTA.com
            www.thedowntownassociation.com                                                  $0.00                                          Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Whitehead Property LLC
            A Delaware Limited Liability Company                                            $0.00                                          Unknown


            MacKay Mezzanine LLC
            A Delaware Limited Liability Company                                            $0.00                                          Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                    Main Document
                                                                       Pg 15 of 49
 Debtor         Down Town Association                                                        Case number (If known)
                Name



 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
               21-10413-dsj                   Doc 1            Filed 03/04/21 Entered 03/04/21 12:39:01                                           Main Document
                                                                            Pg 16 of 49
 Debtor          Down Town Association                                                                               Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $64,859.11

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $10,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $74,859.11          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $74,859.11




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
              21-10413-dsj                  Doc 1         Filed 03/04/21 Entered 03/04/21 12:39:01                                Main Document
                                                                       Pg 17 of 49
 Fill in this information to identify the case:

 Debtor name         Down Town Association

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Pitney Bowes                                   Describe debtor's property that is subject to a lien                     $3,827.32                     $0.00
       Creditor's Name                                Pitney Bowes Postage Meter - Lease
       3001 Summer St
       Stamford, CT 06926
       Creditor's mailing address                     Describe the lien
                                                      Lease
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       1/26/2017                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8706
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Wells Fargo Financial
 2.2                                                                                                                       $134,005.09                       $0.00
       Leasing                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                (1) Ricoh MPC 8003 - Lease
                                                      (2) Ricoh IMC 3000 - Lease
       800 Walnut Street
       Des Moines, IA 50309
       Creditor's mailing address                     Describe the lien
                                                      Lease
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       12/13/2019                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                               Main Document
                                                                       Pg 18 of 49
 Debtor       Down Town Association                                                             Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $137,832.41

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Whitfield & Eddy Law
        Att: Mark Rice                                                                                    Line   2.2
        699 Walnut Street, Suite 2000
        Des Moines, IA 50309




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                    Main Document
                                                                       Pg 19 of 49
 Fill in this information to identify the case:

 Debtor name         Down Town Association

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         Unknown           $0.00
           NYS Dept. of Tax. & Fin.                                  Check all that apply.
           Bankruptcy Sections                                          Contingent
           P.O. Box 5300                                                Unliquidated
           Albany, NY 12205-0300                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   51349                                 Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                        Main Document
                                                                       Pg 20 of 49
 Debtor       Down Town Association                                                                   Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,183.82
          Alberto Rosado                                                        Contingent
          549 Academy St                                                        Unliquidated
          Apt 22
          New York, NY 10034                                                    Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $27,721.35
          Angel Matias                                                          Contingent
          2190 2nd Ave                                                          Unliquidated
          Apt 12b
          New York, NY 10029                                                    Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $14,850.33
          Brian Matthews                                                        Contingent
          306 W 51st Street                                                     Unliquidated
          Apt 5b
          New York, NY 10019                                                    Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,323.82
          Carter Ledyard & Milburn LLP                                          Contingent
          2 Wall Street                                                         Unliquidated
          New York, NY 10005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $34,545.50
          Charles Mohan                                                         Contingent
          200 W 70th St                                                         Unliquidated
          Apt 2r
          New York, NY 10023                                                    Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $53,659.40
          Club Employees Pension Plan                                           Contingent
          Employee Benefit Funds
                                                                                Unliquidated
          305 West 44th Street
          New York, NY 10036                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Pension Withdrawal Claim
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $70,807.58
          Con Edison                                                            Contingent
          Attn: Law Department                                                  Unliquidated
          4 Irving Place RM 1875
                                                                                Disputed
          New York, NY 10003
          Date(s) debt was incurred 2/3/2021
                                                                             Basis for the claim:    Electric
          Last 4 digits of account number 0004                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                        Main Document
                                                                       Pg 21 of 49
 Debtor       Down Town Association                                                                   Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $52,665.43
          Con Edison                                                            Contingent
          Attn: Law Department                                                  Unliquidated
          4 Irving Place RM 1875
                                                                                Disputed
          New York, NY 10003
          Date(s) debt was incurred 2/12/2021
                                                                             Basis for the claim:    Steam
          Last 4 digits of account number 0104                               Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,390.55
          Corann Williams                                                       Contingent
          518 Pennsylvania Ave                                                  Unliquidated
          Apt 2b
          Brooklyn, NY 11207                                                    Disputed

          Date(s) debt was incurred 1/31/2020                                Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,411.43
          Domingo Reyes                                                         Contingent
          5312 106th St                                                         Unliquidated
          Corona, NY 11368
                                                                                Disputed
          Date(s) debt was incurred      1/31/2020
                                                                             Basis for the claim:    Severance Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $228,664.16
          EBRA 70 Pine Owner LLC                                                Contingent
          777 Third Avene. 6th Fl
                                                                                Unliquidated
          New York, NY 10017
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       0055                         Basis for the claim:    Alleged Unpaid Rent
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,837.76
          Emmanuel Collado                                                      Contingent
          115 Vermilyea Ave                                                     Unliquidated
          Apt 1b
          New York, NY 10034                                                    Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $16,589.67
          Francisco Rosado                                                      Contingent
          3063 Godwin Terrace                                                   Unliquidated
          Apt 3a
          Bronx, NY 10463                                                       Disputed

          Date(s) debt was incurred 1/31/2020                                Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $4,110,297.00
          Great Empire Realty, LLC                                              Contingent
          254 Canal Street                                                      Unliquidated
          Suite 2001                                                            Disputed
          New York, NY 10013
                                                                             Basis for the claim:    Credit Line
          Date(s) debt was incurred 8/6/2018
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                        Main Document
                                                                       Pg 22 of 49
 Debtor       Down Town Association                                                                   Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $1,950,000.00
          Great Empire Realty, LLC                                              Contingent
          254 Canal Street                                                      Unliquidated
          Suite 2001                                                            Disputed
          New York, NY 10013
                                                                             Basis for the claim:    Alleged unpaid rent
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,120.17
          Hanna Prawdzik                                                        Contingent
          16 Grand St                                                           Unliquidated
          Little Ferry, NJ 07643
                                                                                Disputed
          Date(s) debt was incurred 1/31/2020
                                                                             Basis for the claim:    Severance Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,184.38
          Jessica Rosado                                                        Contingent
          549 Academy St                                                        Unliquidated
          Apt 22
          New York, NY 10034                                                    Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,890.64
          Jose Cabral                                                           Contingent
          144 E 208 St                                                          Unliquidated
          Apt GC
          Bronx, NY 10467                                                       Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $11,317.53
          Julio Garcia                                                          Contingent
          332 E 15th St                                                         Unliquidated
          Apt 6b
          New York, NY 10003                                                    Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $13,513.46
          Kelsick Benn                                                          Contingent
          6817 3rd Ave                                                          Unliquidated
          Apt 4l
          Brooklyn, NY 11220                                                    Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $80,377.75
          Local 6 AFL-CIO                                                       Contingent
          707 Eighth Avenue
                                                                                Unliquidated
          New York, NY 10036
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Audit on Union Funds
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                        Main Document
                                                                       Pg 23 of 49
 Debtor       Down Town Association                                                                   Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $13,646.36
          Mario De Leon                                                         Contingent
          650 Booth Street                                                      Unliquidated
          Apt 6e
          Rego Park, NY 11374                                                   Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,524.09
          New York City DEP                                                     Contingent
          59-17 Junction Boulevard                                              Unliquidated
          Elmhurst, NY 11373
                                                                                Disputed
          Date(s) debt was incurred 2/21/2021
                                                                             Basis for the claim:    Water
          Last 4 digits of account number 6001
                                                                             Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $562.20
          New York City DEP                                                     Contingent
          59-17 Junction Boulevard                                              Unliquidated
          Elmhurst, NY 11373
                                                                                Disputed
          Date(s) debt was incurred 2/21/2021
                                                                             Basis for the claim:    Water
          Last 4 digits of account number 4001
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,202.95
          Pascasio Veras                                                        Contingent
          184 Lockwood Ave                                                      Unliquidated
          Yonkers, NY 10701
                                                                                Disputed
          Date(s) debt was incurred      1/31/2020
                                                                             Basis for the claim:    Severance Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $51.99
          Pitney Bowes                                                          Contingent
          Attn: Purchase Power                                                  Unliquidated
          2225 American Drive                                                   Disputed
          Neenah, WI 54956
                                                                             Basis for the claim:    Postage and Supplies
          Date(s) debt was incurred 3/7/2021
          Last 4 digits of account number 7380                               Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,225.74
          Ramon Mezon                                                           Contingent
          853 Macy Pl                                                           Unliquidated
          Apt 3C
          Bronx, NY 10455                                                       Disputed

          Date(s) debt was incurred      1/31/2020                           Basis for the claim:    Severance Wages
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $9,199.28
          Rohan Dixon                                                           Contingent
          831 Cleveland St                                                      Unliquidated
          Brooklyn, NY 11208
                                                                                Disputed
          Date(s) debt was incurred      1/31/2020
                                                                             Basis for the claim:    Severance Wages
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                        Main Document
                                                                       Pg 24 of 49
 Debtor       Down Town Association                                                                   Case number (if known)
              Name

 3.29      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,788.01
           Walkiris Rosado                                                      Contingent
           420 West 19th St                                                     Unliquidated
           Apt 8F
           New York, NY 10011                                                   Disputed

           Date(s) debt was incurred     1/31/2020                           Basis for the claim:    Severance Wages
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes

 3.30      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $8,946.18
           Wilman Peralta                                                       Contingent
           549 Academy St                                                       Unliquidated
           Apt22
           New York, NY 10034                                                   Disputed

           Date(s) debt was incurred     1/31/2020                           Basis for the claim:    Severance Wages
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Club Employees Pension Plan
           709 Eighth Avenue                                                                          Line     3.6
           New York, NY 10036
                                                                                                             Not listed. Explain

 4.2       Gideon Martin
           707 8th Avenue                                                                             Line     3.21
           New York, NY 10036
                                                                                                             Not listed. Explain

 4.3       Local 6 AFL-CIO
           707 Eighth Avenue                                                                          Line     3.20
           New York, NY 10036
                                                                                                             Not listed. Explain

 4.4       Local 6 AFL-CIO
           707 Eighth Avenue                                                                          Line     3.18
           New York, NY 10036
                                                                                                             Not listed. Explain

 4.5       Local 6 AFL-CIO
           707 Eighth Avenue                                                                          Line     3.12
           New York, NY 10036
                                                                                                             Not listed. Explain

 4.6       Local 6 AFL-CIO
           707 Eighth Avenue                                                                          Line     3.22
           New York, NY 10036
                                                                                                             Not listed. Explain

 4.7       Local 6 AFL-CIO
           707 Eighth Avenue                                                                          Line     3.28
           New York, NY 10036
                                                                                                             Not listed. Explain

 4.8       Local 6 AFL-CIO
           707 Eighth Avenue                                                                          Line     3.19
           New York, NY 10036
                                                                                                             Not listed. Explain



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                Main Document
                                                                       Pg 25 of 49
 Debtor       Down Town Association                                                               Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.9      Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.2
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.10     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.3
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.11     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.27
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.12     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.5
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.13     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.30
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.14     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.16
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.15     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.10
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.16     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.1
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.17     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.13
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.18     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.17
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.19     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.29
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.20     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.25
          New York, NY 10036
                                                                                                        Not listed. Explain

 4.21     Local 6 AFL-CIO
          707 Eighth Avenue                                                                      Line   3.9
          New York, NY 10036
                                                                                                        Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                  Main Document
                                                                       Pg 26 of 49
 Debtor       Down Town Association                                                               Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.22      Luk & Luk, PLLC
           254 Canal Street                                                                      Line     3.15
           Suite 2001
                                                                                                        Not listed. Explain
           New York, NY 10013

 4.23      Novak Francella LLC
           450 Seventh Avenue                                                                    Line     3.6
           New York, NY 10123
                                                                                                        Not listed. Explain

 4.24      Pitta LLP
           Attn: Jane Lauer Barker                                                               Line     3.21
           120 Broadway, 28th Fl
                                                                                                        Not listed. Explain
           New York, NY 10271

 4.25      Rose Associates, Inc
           777 Third Avenue                                                                      Line     3.11
           New York, NY 10017
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  6,797,498.53

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    6,797,498.53




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                       Main Document
                                                                       Pg 27 of 49
 Fill in this information to identify the case:

 Debtor name         Down Town Association

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Second Floor and
             lease is for and the nature of               Elevator Lobby of the
             the debtor's interest                        70 Pine Street
                                                          Condominium at 70
                                                          Pine Street, New York,
                                                          New York.
                  State the term remaining                43 years                     EBRA 70 Pine Owner LLC
                                                                                       c/o Rose Associates
             List the contract number of any                                           200 Madison Ave
                   government contract                                                 New York, NY 10016


 2.2.        State what the contract or                   Lease at 60 Pine Street,
             lease is for and the nature of               New York, New York
             the debtor's interest                        10005

                  State the term remaining                45 Years                     Great Empire Realty, LLC
                                                                                       139 Centre St
             List the contract number of any                                           Ste 310
                   government contract                                                 New York, NY 10013


 2.3.        State what the contract or                   Collective Bargaining
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                3 years 5 months
                                                                                       Local 6 AFL-CIO
             List the contract number of any                                           707 Eighth Avenue
                   government contract                                                 New York, NY 10036


 2.4.        State what the contract or                   Postage Meter
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                One Year
                                                                                       Pitney Bowes
             List the contract number of any                                           3001 Summer St
                   government contract                                                 Stamford, CT 06926



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                    Main Document
                                                                       Pg 28 of 49
 Debtor 1 Down Town Association                                                              Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Membership to The
             lease is for and the nature of               Players
             the debtor's interest

                  State the term remaining
                                                                                     The Players
             List the contract number of any                                         16 Gramercy Park South
                   government contract                                               New York, NY 10003


 2.6.        State what the contract or                   Equipment Lease for
             lease is for and the nature of               Three Ricoh Printers
             the debtor's interest

                  State the term remaining
                                                                                     Wells Fargo Financial Leasing
             List the contract number of any                                         800 Walnut Street
                   government contract                                               Des Moines, IA 50309




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                    Main Document
                                                                       Pg 29 of 49
 Fill in this information to identify the case:

 Debtor name         Down Town Association

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                Main Document
                                                                       Pg 30 of 49



 Fill in this information to identify the case:

 Debtor name         Down Town Association

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                  $5,322.00
       From 1/01/2021 to Filing Date                                                                        Proceeds from
                                                                                                            Auction and NYS
                                                                                                   Other    Sales Tax Refund


       For prior year:                                                                             Operating a business                               $785,176.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $2,039,219.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                    Main Document
                                                                       Pg 31 of 49
 Debtor       Down Town Association                                                                     Case number (if known)



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                           Dates                Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    In the Matter of the Arbitration                  Demand for                                                              Pending
               between the Hotel,                                Arbitration                                                             On appeal
               Restaurant & Club Employees                                                                                               Concluded
               and Bartenders Union, Local
               6 ("Union) and Downtown
               Association Club ("Club")


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                              Value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               21-10413-dsj                Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                   Main Document
                                                                       Pg 32 of 49
 Debtor        Down Town Association                                                                        Case number (if known)



 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss    Value of property
       how the loss occurred                                                                                                                              lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates          Total amount or
                the transfer?                                                                                                                          value
                Address
       11.1.    The Law Offices of Avrum J.
                Rosen, PLLC
                38 New St
                Huntington, NY 11743-3327                            Attorney Fees                                                                $25,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers      Total amount or
                                                                                                                         were made                     value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer     Total amount or
               Address                                           payments received or debts paid in exchange                was made                   value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               21-10413-dsj                Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                Main Document
                                                                       Pg 33 of 49
 Debtor        Down Town Association                                                                    Case number (if known)



                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Club Employees Pension Plan                                                                EIN:

                    Has the plan been terminated?
                       No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     TD Bank                                         XXXX-7123                   Checking                 1/20/2021                        $5,504.27
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               21-10413-dsj                Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                Main Document
                                                                       Pg 34 of 49
 Debtor        Down Town Association                                                                    Case number (if known)



                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was           Last balance
                Address                                          account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.2.    TD Bank                                          XXXX-3758                   Checking                 1/20/2021                      $9,832.04
                                                                                             Savings
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                  Main Document
                                                                       Pg 35 of 49
 Debtor      Down Town Association                                                                      Case number (if known)



            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Whitehead Property LLC                                                                            EIN:
             60 Pine St
             New York, NY 10005                                                                                From-To


    25.2.    MacKay Mezzanine LLC                                                                              EIN:
             60 Pine St
             New York, NY 10005                                                                                From-To



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       PKF O'Connor Davies, LLP                                                                                                   2018 - Present
                    Attn: Kerri Rawcliffe
                    40 Westminster Street, Suite 600
                    Providence, RI 02903

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Club Employees Pension Fund                                                                                                2/27/2019
                    c/o Novak Francella LLC
                    450 Fashion Ave
                    #3500
                    New York, NY 10123

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                               Main Document
                                                                       Pg 36 of 49
 Debtor      Down Town Association                                                                      Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1 Mark R. Altherr                                                                 February 31,
       .                                                                                    2020                     37,688.00

               Name and address of the person who has possession of
               inventory records
               Down Town Association
               60 Pine Street
               New York, NY 10005


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark R. Altherr                                163 East 65th St                                    President
                                                      New York, NY 10065

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       D. Roger B. Liddell                            520 East 86th St                                    Vice President
                                                      New York, NY 10028

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Max Schneider                                  33 Irving Place, Third Floor                        Trustee
                                                      New York, NY 10003

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Timothy L. Thompson                            291 Garfield Place                                  Secretary
                                                      Brooklyn, NY 11215

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Mark Kopinski                                  143 Reade St                                        Trustee
                                                      15B
                                                      New York, NY 10013
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jeffrey Zeiger                                 PO Box 531                                          Trustee
                                                      Aquebogue, NY 11931




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                               Main Document
                                                                       Pg 37 of 49
 Debtor      Down Town Association                                                                      Case number (if known)



       Name                                           Address                                             Position and nature of any      % of interest, if
                                                                                                          interest                        any
       Jane M. Hewson                                 The Brick House                                     Trustee
                                                      2153 Under the Moutain Road
                                                      South Londonderry, VT 05155
       Name                                           Address                                             Position and nature of any      % of interest, if
                                                                                                          interest                        any
       Garrett Bowden                                 220 East 72nd Street                                Trustee
                                                      Apt. 21A
                                                      New York, NY 10021
       Name                                           Address                                             Position and nature of any      % of interest, if
                                                                                                          interest                        any
       Joseph P. Forte                                32 Inness Place                                     Trustee
                                                      Manhasset, NY 11030

       Name                                           Address                                             Position and nature of any      % of interest, if
                                                                                                          interest                        any
       Jed Freedlander                                256 Loring Ave                                      Trustee
                                                      Pelham, NY 10803

       Name                                           Address                                             Position and nature of any      % of interest, if
                                                                                                          interest                        any
       Conrad Steinmann                               211 East 18th Street                                Trustee
                                                      Apt 6M
                                                      New York, NY 10003
       Name                                           Address                                             Position and nature of any      % of interest, if
                                                                                                          interest                        any
       Sharif Tanamli                                 PO Box 154                                          Trustee
                                                      Bridgewater, CT 06752

       Name                                           Address                                             Position and nature of any      % of interest, if
                                                                                                          interest                        any
       Thomas O. Boucher, JR                          187 Ward Rd.                                        Trustee
                                                      Salt Point, NY 12578

       Name                                           Address                                             Position and nature of any      % of interest, if
                                                                                                          interest                        any
       Aleksei Brown                                  2816 West 8 Street                                  Trustee
                                                      Brooklyn, NY 11224

       Name                                           Address                                             Position and nature of any      % of interest, if
                                                                                                          interest                        any
       Christine Yasaitis                             213 River Road Ext                                  Trustee
                                                      Unit B
                                                      Cos Cob, CT 06807


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                               Main Document
                                                                       Pg 38 of 49
 Debtor      Down Town Association                                                                      Case number (if known)



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Club Employees Pension Plan                                                                                EIN:


 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 4, 2021

 /s/ Mark R. Altherr                                                    Mark R. Altherr
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                       Main Document
                                                                       Pg 39 of 49
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re       Down Town Association                                                                            Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 25,000.00
             Prior to the filing of this statement I have received                                        $                 25,000.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 4, 2021                                                               /s/ Avrum J. Rosen
     Date                                                                        Avrum J. Rosen
                                                                                 Signature of Attorney
                                                                                 Law Offices of Avrum J. Rosen, PLLC
                                                                                 38 New St
                                                                                 Huntington, NY 11743-3327
                                                                                 631-423-8527 Fax: 631-423-4536
                                                                                 arosen@ajrlawny.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01                                Main Document
                                                                       Pg 40 of 49
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Down Town Association                                                                                     Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the NY Not-For-Profit Corporation named as the debtor in this case, declare under penalty of
perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my
information and belief.



 Date March 4, 2021                                                          Signature /s/ Mark R. Altherr
                                                                                            Mark R. Altherr

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              21-10413-dsj                 Doc 1          Filed 03/04/21 Entered 03/04/21 12:39:01              Main Document
                                                                       Pg 41 of 49




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Down Town Association                                                                    Case No.
                                                                                   Debtor(s)         Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the NY Not-For-Profit Corporation named as the debtor in this case, hereby verify that the attached list of creditors

is true and correct to the best of my knowledge.




 Date:       March 4, 2021                                              /s/ Mark R. Altherr
                                                                        Mark R. Altherr/President
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
    21-10413-dsj   Doc 1    Filed 03/04/21 Entered 03/04/21 12:39:01   Main Document
                                         Pg 42 of 49


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           ALBERTO ROSADO
                           549 ACADEMY ST
                           APT 22
                           NEW YORK, NY 10034


                           ALEKSEI BROWN
                           2816 WEST 8 STREET
                           BROOKLYN, NY 11224


                           ANGEL MATIAS
                           2190 2ND AVE
                           APT 12B
                           NEW YORK, NY 10029


                           BRIAN MATTHEWS
                           306 W 51ST STREET
                           APT 5B
                           NEW YORK, NY 10019


                           CARTER LEDYARD & MILBURN LLP
                           2 WALL STREET
                           NEW YORK, NY 10005


                           CHARLES MOHAN
                           200 W 70TH ST
                           APT 2R
                           NEW YORK, NY 10023


                           CHRISTINE YASAITIS
                           213 RIVER ROAD EXT
                           UNIT B
                           COS COB, CT 06807


                           CLUB EMPLOYEES PENSION PLAN
                           EMPLOYEE BENEFIT FUNDS
                           305 WEST 44TH STREET
                           NEW YORK, NY 10036


                           CLUB EMPLOYEES PENSION PLAN
                           709 EIGHTH AVENUE
                           NEW YORK, NY 10036


                           CON EDISON
                           ATTN: LAW DEPARTMENT
                           4 IRVING PLACE RM 1875
                           NEW YORK, NY 10003
21-10413-dsj   Doc 1    Filed 03/04/21 Entered 03/04/21 12:39:01   Main Document
                                     Pg 43 of 49



                       CON EDISON
                       ATTN: LAW DEPARTMENT
                       4 IRVING PLACE RM 1875
                       NEW YORK, NY 10003


                       CONRAD STEINMANN
                       211 EAST 18TH STREET
                       APT 6M
                       NEW YORK, NY 10003


                       CORANN WILLIAMS
                       518 PENNSYLVANIA AVE
                       APT 2B
                       BROOKLYN, NY 11207


                       D. ROGER B. LIDDELL
                       520 EAST 86TH ST
                       NEW YORK, NY 10028


                       DOMINGO REYES
                       5312 106TH ST
                       CORONA, NY 11368


                       EBRA 70 PINE OWNER LLC
                       777 THIRD AVENE. 6TH FL
                       NEW YORK, NY 10017


                       EBRA 70 PINE OWNER LLC
                       C/O ROSE ASSOCIATES
                       200 MADISON AVE
                       NEW YORK, NY 10016


                       EMMANUEL COLLADO
                       115 VERMILYEA AVE
                       APT 1B
                       NEW YORK, NY 10034


                       FRANCISCO ROSADO
                       3063 GODWIN TERRACE
                       APT 3A
                       BRONX, NY 10463


                       GARRETT BOWDEN
                       220 EAST 72ND STREET
                       APT. 21A
                       NEW YORK, NY 10021
21-10413-dsj   Doc 1    Filed 03/04/21 Entered 03/04/21 12:39:01   Main Document
                                     Pg 44 of 49



                       GIDEON MARTIN
                       707 8TH AVENUE
                       NEW YORK, NY 10036


                       GREAT EMPIRE REALTY, LLC
                       254 CANAL STREET
                       SUITE 2001
                       NEW YORK, NY 10013


                       GREAT EMPIRE REALTY, LLC
                       254 CANAL STREET
                       SUITE 2001
                       NEW YORK, NY 10013


                       GREAT EMPIRE REALTY, LLC
                       139 CENTRE ST
                       STE 310
                       NEW YORK, NY 10013


                       HANNA PRAWDZIK
                       16 GRAND ST
                       LITTLE FERRY, NJ 07643


                       INTERNAL REVENUE SERVICE
                       P.O. BOX 7346
                       PHILADELPHIA, PA 19101-7346


                       JANE M. HEWSON
                       THE BRICK HOUSE
                       2153 UNDER THE MOUTAIN ROAD
                       SOUTH LONDONDERRY, VT 05155


                       JED FREEDLANDER
                       256 LORING AVE
                       PELHAM, NY 10803


                       JEFFREY ZEIGER
                       PO BOX 531
                       AQUEBOGUE, NY 11931


                       JESSICA ROSADO
                       549 ACADEMY ST
                       APT 22
                       NEW YORK, NY 10034
21-10413-dsj   Doc 1    Filed 03/04/21 Entered 03/04/21 12:39:01   Main Document
                                     Pg 45 of 49



                       JOSE CABRAL
                       144 E 208 ST
                       APT GC
                       BRONX, NY 10467


                       JOSEPH P. FORTE
                       32 INNESS PLACE
                       MANHASSET, NY 11030


                       JULIO GARCIA
                       332 E 15TH ST
                       APT 6B
                       NEW YORK, NY 10003


                       KELSICK BENN
                       6817 3RD AVE
                       APT 4L
                       BROOKLYN, NY 11220


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036
21-10413-dsj   Doc 1    Filed 03/04/21 Entered 03/04/21 12:39:01   Main Document
                                     Pg 46 of 49



                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036
21-10413-dsj   Doc 1    Filed 03/04/21 Entered 03/04/21 12:39:01   Main Document
                                     Pg 47 of 49



                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LOCAL 6 AFL-CIO
                       707 EIGHTH AVENUE
                       NEW YORK, NY 10036


                       LUK & LUK, PLLC
                       254 CANAL STREET
                       SUITE 2001
                       NEW YORK, NY 10013


                       MARIO DE LEON
                       650 BOOTH STREET
                       APT 6E
                       REGO PARK, NY 11374


                       MARK KOPINSKI
                       143 READE ST
                       15B
                       NEW YORK, NY 10013


                       MARK R. ALTHERR
                       163 EAST 65TH ST
                       NEW YORK, NY 10065


                       MAX SCHNEIDER
                       33 IRVING PLACE, THIRD FLOOR
                       NEW YORK, NY 10003


                       NEW YORK CITY DEP
                       59-17 JUNCTION BOULEVARD
                       ELMHURST, NY 11373
21-10413-dsj   Doc 1    Filed 03/04/21 Entered 03/04/21 12:39:01   Main Document
                                     Pg 48 of 49



                       NEW YORK CITY DEP
                       59-17 JUNCTION BOULEVARD
                       ELMHURST, NY 11373


                       NOVAK FRANCELLA LLC
                       450 SEVENTH AVENUE
                       NEW YORK, NY 10123


                       NYS DEPT. OF TAX. & FIN.
                       BANKRUPTCY SECTIONS
                       P.O. BOX 5300
                       ALBANY, NY 12205-0300


                       PASCASIO VERAS
                       184 LOCKWOOD AVE
                       YONKERS, NY 10701


                       PITNEY BOWES
                       3001 SUMMER ST
                       STAMFORD, CT 06926


                       PITNEY BOWES
                       ATTN: PURCHASE POWER
                       2225 AMERICAN DRIVE
                       NEENAH, WI 54956


                       PITNEY BOWES
                       3001 SUMMER ST
                       STAMFORD, CT 06926


                       PITTA LLP
                       ATTN: JANE LAUER BARKER
                       120 BROADWAY, 28TH FL
                       NEW YORK, NY 10271


                       RAMON MEZON
                       853 MACY PL
                       APT 3C
                       BRONX, NY 10455


                       ROHAN DIXON
                       831 CLEVELAND ST
                       BROOKLYN, NY 11208
21-10413-dsj   Doc 1    Filed 03/04/21 Entered 03/04/21 12:39:01   Main Document
                                     Pg 49 of 49



                       ROSE ASSOCIATES, INC
                       777 THIRD AVENUE
                       NEW YORK, NY 10017


                       SHARIF TANAMLI
                       PO BOX 154
                       BRIDGEWATER, CT 06752


                       THE PLAYERS
                       16 GRAMERCY PARK SOUTH
                       NEW YORK, NY 10003


                       THOMAS O. BOUCHER, JR
                       187 WARD RD.
                       SALT POINT, NY 12578


                       TIMOTHY L. THOMPSON
                       291 GARFIELD PLACE
                       BROOKLYN, NY 11215


                       WALKIRIS ROSADO
                       420 WEST 19TH ST
                       APT 8F
                       NEW YORK, NY 10011


                       WELLS FARGO FINANCIAL LEASING
                       800 WALNUT STREET
                       DES MOINES, IA 50309


                       WELLS FARGO FINANCIAL LEASING
                       800 WALNUT STREET
                       DES MOINES, IA 50309


                       WHITFIELD & EDDY LAW
                       ATT: MARK RICE
                       699 WALNUT STREET, SUITE 2000
                       DES MOINES, IA 50309


                       WILMAN PERALTA
                       549 ACADEMY ST
                       APT22
                       NEW YORK, NY 10034
